Citation Nr: 0124377	
Decision Date: 10/10/01    Archive Date: 10/12/01

DOCKET NO.  99-11 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for the postoperative 
residuals of a left cystic ovary.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. W. Koennecke, Counsel



INTRODUCTION

The appellant served on active duty from August 24, 1998 to 
September 22, 1998 and has 29 days credited service.  She was 
discharged for failure to meet medical/physical procurement 
standards.  The Persian Gulf War period extends from August 
2, 1990 through the date to be prescribed by Presidential 
proclamation or law.  38 C.F.R. § 3.2(I) (2001).

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1999 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO). 


FINDINGS OF FACT

1.  A small hemorrhagic cyst within the left ovary was 
identified in April 1998 prior to service.

2.  A left ovarian cyst was noted in service in September 
1998.

3.  The appellant underwent an elective left oophorectomy-
salpingectomy, after service, in December 1998 for removal of 
a left cystic ovary and left fallopian tube.

4.  Competent medical review has been unable to find that the 
preexisting left cystic ovary underwent an adverse pathologic 
change in service.


CONCLUSION OF LAW

A left cystic ovary clearly and unmistakably preexisted 
service and was not aggravated by military service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1153 (West 1991); 
38 C.F.R. §§ 3.304, 3.306 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal stems from a May 1999 rating decision that denied 
service connection for abdominal scarring from hysterectomy 
surgery.  The Board has recharacterized the issue based on 
the appellant's testimony before the Board as entitlement to 
service connection for the postoperative residuals of a left 
cystic ovary.  

The appellant testified before the Board in July 2001.  The 
appellant testified that she knew that she had abdominal 
scarring from pre-service hysterectomy prior to entering 
service.  She was on a delayed entry program with the Army 
when she began hemorrhaging and she delayed her entry.  
Finally the Army rejected her enlistment.  When her medical 
problems resolved she applied to the Navy.  She was granted 
waiver for enlistment.  Everything was fine and healed when 
she left for the military.  She had been checked out and 
there was nothing wrong with her ovaries prior to service.  
Something else happened while she was in service that caused 
pain and discomfort for her in service until she could not do 
anything.  During her boot camp training she developed 
intense abdominal pain that she attributed to training, 
including wearing a guard belt, marching and carrying heavy 
equipment.  She was discharged in September 1998.  She was 
told when she separated to go see a gynecologist when she got 
home.  She went to see a gynecologist and he told her that 
her ovary was in bad shape and that she needed to have it 
removed.  In December 1998 she underwent surgery to remove 
her left ovary and tube.  She directly attributed the surgery 
to her Navy service.  Nothing that happened to her had 
anything to do with the abdominal scarring from her 
hysterectomy.  It was not the abdominal scarring that gave 
her the persistent pain.  Her pain became persistent only 
after she got into the Navy.

This is not a question of the Board considering an issue that 
has not been addressed by the RO, rather it is merely a 
rephrasing of the issue for the purpose of clarification.  
The RO has considered the issue of service connection 
including the issue of entitlement to service connection for 
removal of the left ovary on the basis of aggravation of a 
preexisting condition.  The evidence and applicable law is 
the same and as it has been previously considered by the RO, 
there is no prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. § 1110 (West 1991).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000).  The appellant did not serve in combat, therefore the 
provisions of 38 U.S.C.A. § 1154 (West 1991) do not apply.

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the RO took 
action based on the passage of the VCAA and fulfilled all 
obligations thereunder prior to certifying the appeal to the 
Board.  We hold that all duties owed the appellant under the 
VCAA have been fulfilled. 

The duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim has been 
met.  38 U.S.C.A. §§ 5102, 5103A (West Supp. 2001); 66 Fed. 
Reg. 45620, 45632 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159(b)).  In September 1999, the RO advised the 
appellant that her service medical records had been obtained 
and that private medical evidence from various providers 
identified by her had been requested.  She was advised that 
it was her responsibility to see that those records were made 
part of the claims folder.  In March 2001, the RO notified 
the appellant of the provisions of the VCAA.  She was 
specifically advised that in order to substantiate her claim 
for service connection for her gynecological complaints, 
evidence of incurrence or aggravation of the claimed 
conditions in service was needed.  VA has no outstanding duty 
to inform the appellant that any additional information or 
evidence is needed. 

The duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim has been met.  38 
U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45620-45632 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  
The RO made reasonable efforts to obtain relevant records 
adequately identified by the appellant, in fact, it appears 
that all evidence identified by the appellant relative to 
this claim has been obtained and associated with the claims 
folder.  Service medical records were obtained and associated 
with the claims folder.  The appellant identified treatment 
by Drs. Waddell and Henderson and at the University of 
Mississippi Medical Center, and this evidence was obtained by 
the RO.  In response to the RO's VCAA notice, the appellant 
submitted additional private medical evidence from Dr. Kellum 
and this was included with the claims folder.  The appellant 
has not referenced any unobtained evidence that might aid in 
substantiating the claim or that might be pertinent to the 
bases of the denial of the claim.  A hearing was conducted 
before the Board in July 2001 and a transcript associated 
with the claims folder.  

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45620, 45632 (August 29, 2001) (to 
be codified at 38 C.F.R. § 3.159(c)(4)).  The RO obtained a 
VA medical opinion in October 1999 that included a review of 
the service medical records and the claims folder and that 
specifically addressed the question of whether there was any 
relationship between service and the development or 
aggravation of any gynecological conditions.  A VA 
examination is not necessary because the post-service 
disability has been documented by private medical evidence 
and the question of a nexus to service or aggravation during 
service has been addressed in the VA opinion that was 
obtained by the RO.

We conclude based on the foregoing that the duty to assist 
the appellant has been met and that the Board may therefore 
proceed with an adjudication of the merits of the claim.  VA 
has satisfied its duties to notify and to assist the veteran 
in this case.  Further development and further expending of 
VA's resources is not warranted.  

The appellant was treated by Dr. Kellum in April 1998 for 
left lower quadrant pain that eventually resolved.  She 
reported blood in her urine.  On examination she was tender 
in the area of the bladder and hematuria was diagnosed.  A 
transvaginal sonogram revealed that the uterus was surgically 
absent.  A small hemorrhagic cyst was identified in the left 
ovary.

The August 1998 enlistment examination documented the 
surgical absence of a uterus by vaginal/pelvic examination 
and surgical scars from pre-service surgical procedures.  
Hematuria and vaginal bleeding was noted.  Both ovaries were 
intact.  The pre-service surgical history was noted, 
including two cesarean sections, and a hysterectomy for 
fibroids and hemorrhaging in February 1996.  On September 2, 
1998 the appellant was seen complaining of vaginal discharge 
and pain in her left ovary.  She also reported the February 
1996 hysterectomy and an April 1997 laparotomy.  Pelvic 
examination revealed some tenderness on the left with a less 
than 2-cm. cyst palpated.  The assessment was recorded as a 
small cyst on the left adnexa.

The appellant was seen on September 10, 1998, for complaints 
of cramping in the vaginal area and vaginal discharge.  
Pelvic examination revealed vaginal discharge but no 
bleeding.  The vaginal vault was inflamed.  No mass was 
detected on bimanual examination.  Bacterial vaginosis and 
rule out urinary tract infection were assessed.  Possible 
lower abdominal soreness secondary to exercise was also 
assessed.  She was seen on September 11, 1998, for follow 
up.  Bacterial vaginosis was assessed, and the lower 
abdominal pain was said to be resolving.  The appellant was 
seen on September 12, 1998, complaining of intermittent left 
lower quadrant pain for two days.  There was bilateral 
costovertebral angle tenderness.  Severe, thick, white 
discharge was noted in the vaginal vault.  There was 
bilateral adnexa tenderness and no mass.  The appellant was 
seen on September 13, 1998, complaining of sharp, constant, 
left lower quadrant pain.  The abdomen was soft and tender 
to deep palpation in the left lower quadrant.  There were no 
masses.  Acute left lower quadrant pain, costochondritis and 
bacterial vaginosis were assessed.  She was referred to the 
gynecology service to rule out an ovarian cyst.

The appellant was seen on September 15, 1998, and was 
described as a poorly motivated recruit who did not want to 
be in the Navy.  Several entries in her personnel records 
for discipline and motivation issues were noted.  She had 
been seen 4 times secondary to abdominal pain.  A 
significant surgical history was noted including cesarean 
sections in 1987 and 1995, hysterectomy in February 1996 
(ovaries remained) and laparotomy in April 1997.  She had 
adhesion pain in the past and continued to have pain while 
in training.  On physical examination a midline abdominal 
scar was noted.  There was pain at the scar site.  Her 
abdomen was soft and nondistended.  Abdominal pain 
associated with her surgical history and scars, and a lack 
of motivation were indicated.  She was referred for 
discharge and a withdrawal of her waiver.  A separate note 
signed by a physician indicated that the appellant had an 
enlistment waiver for abdominal pain due to multiple 
surgeries and scarring.  At boot camp she had been seen 
multiple times for abdominal pain.  She was also poorly 
motivated and failed to follow commands.  A request to 
supercede her waiver so that she could be separated was 
indicated.

An entry-level medical separation was signed on September 
15, 1998, by three physicians.  The diagnosis was abdominal 
pain associated with previous surgeries and scarring that 
was found to have existed prior to enlistment.  History, 
physical examination and lab studies confirmed the 
diagnosis.  The appellant had a waiver to come into service 
with this condition.  Lack of motivation and refusal to 
follow orders or train was indicated.  A September 18, 1998, 
note indicated that during the processing examination, a 2-
cm left ovarian cyst was noted; abdominal cyst was noted as 
the problem. 

The appellant was seen on October 20, 1998 by D. I. Waddell, 
M. D., for evaluation of pelvic pain and adnexal pain.  A 
history of endometriosis was noted.  The adnexa was enlarged 
on the left and tender.  The assessment was adnexal mass and 
probable endometrioma.  On the November 6, 1998 follow-up, 
the appellant continued to have baseline pelvic pain.  An 
adnexal mass, cystic, was assessed.  

In December 1998 the appellant underwent an aborted 
laparoscopy with a minilaparatomy, left salpingo-
oophorectomy (for a cystic left adnexal mass) and lysis of 
adhesions at the University of Mississippi Medical Center.  
According to the operative report, the appellant had 
persistent lower abdominal pain that had been unresponsive 
to medical management.  The post-operative diagnosis was 
left cystic ovarian mass with pelvic adhesive disease.  
Surgical pathologic examination was suggestive of an old 
corpus luteum; tubo-ovarian adhesions were identified.  The 
pathologic diagnosis included hemorrhagic corpus luteum 
cyst.  The specimen was designated, "left tube and ovary", 
and the outside showed small cysts filed with clear fluid; 
the cut section showed multiple cysts.  The gynecological 
database completed on November 17, 1998, had documented a 
complaint of pain for "2-years."

The RO obtained a VA gynecological medical opinion in 
October 1999.  The opinion was based on review of the 
service medical records, the claims folder as well as the 
operative note from the December 1998 surgery.  It was noted 
that the appellant's complaint of lower abdominal pain while 
in the service was related to her prior service history of a 
hysterectomy secondary to endometriosis.  It was also noted 
that the surgery performed in December 1998 simply confirmed 
the pathology that was related to her prior service history 
of endometriosis and transabdominal hysterectomy.  The 
physician noted finding no evidence that her time in the 
service either caused or contributed to the pathology found 
at the surgery of December 1998.

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In the instant case, service connection may be established 
for disability resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury or disease.  The appellant has conceded 
that she had preexisting gynecological surgeries, but argued 
that her ovaries were fine prior to service and that service 
led to the development of a left cystic ovary requiring a 
left salpingo-oophorectomy in December 1998.  The Board must 
first address the presumption of sound condition.  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled in to service except as 
to defects, infirmities or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior 
thereto.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1153 (West 
1991); 38 C.F.R. §§ 3.304, 3.306 (2000).

The presumption of soundness attaches only where there has 
been an induction examination in which the later-complained-
of disability was not detected.  See Bagby v. Derwinski, 1 
Vet. App. 225, 227 (1991).  The regulation expressly provides 
that the term "noted" denotes only such conditions as are 
recorded in examination reports.  38 C.F.R. § 3.304(b).  
History of preservice existence of conditions recorded at the 
time of examination does not constitute a notation of such 
conditions.  38 C.F.R. § 3.304(b)(1) (1993); Crowe v. Brown, 
7 Vet. App. 238, 245 (1994).

The August 1998 induction examination noted the surgical 
absence of a uterus by vaginal/pelvic examination and 
surgical scars from pre-service surgical procedures.  No 
ovarian abnormalities were noted in the induction 
examination.  Thus, the presumption of sound condition as to 
the left ovary attaches.

We proceed to a determination as to whether the evidence 
clearly and unmistakably rebuts the presumption of soundness 
for the condition of the left ovary.  Determinations of 
whether evidence clearly and unmistakably rebuts the 
presumption of soundness should be based on medical judgment, 
accepted medical principles, history with regard to clinical 
factors pertinent to the basis character, origin, development 
of the injury or disease, a thorough analysis of the 
evidentiary showing and careful correlation of all the 
material facts with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course 
and character of the particular injury or disease or 
residuals thereof.  See Crowe v. Brown, 7 Vet. App. 238, 245 
(1994); Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000).  
Private medical evidence, a report of a pre-service 
transvaginal sonogram in April 1998 that revealed a small 
hemorrhagic cyst in the left ovary, is clear and unmistakable 
evidence that there was cystic disease in the left ovary 
prior to enlistment, thereby rebutting the presumption of 
soundness for the left ovary.

When a condition is properly found to have been preexisting 
(either because it was noted at entry or because preexistence 
was demonstrated by clear and unmistakable evidence), the 
presumption of aggravation must be addressed.  This 
presumption provides that a preexisting injury or disease 
will be considered to have been aggravated by active 
military, naval, or air service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C. § 1153; see also 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1153 (West 1991); 
38 C.F.R. §§ 3.304, 3.306 (2000).  Furthermore, 38 C.F.R. 
§ 3.306(b) provides that, as to veterans of wartime service, 
"[c]lear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation" during 
service.  See Laposky v. Brown, 4 Vet. App. 331, 334 (1993); 
Akins v. Derwinski, 1 Vet. App. 228, 232 (1991). 

Temporary or intermittent in-service flare-ups of a 
preservice condition, without evidence of worsening of the 
underlying condition (as contrasted to symptoms), are not 
sufficient to be considered aggravation in service.  Hunt v. 
Derwinski, 1 Vet. App. 292, 296-97 (1991) (finding that, 
although there was temporary worsening of symptoms, the 
condition itself, which lent itself to flare-ups, did not 
worsen, and that the disability remained unaffected by the 
flare-ups).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b) (2000).

The competent medical evidence of record demonstrates that 
the preexisting left ovarian cystic disease did not undergo 
any increase in severity during service and therefore the 
presumption of aggravation does not attach.  Prior to 
service, the medical evidence documents that the appellant 
was undergoing treatment for left lower quadrant abdominal 
pain when the left ovarian cyst was identified.  The 
appellant soon thereafter entered 29 days of active service.  
During that brief period, she was treated for complaints of 
left, lower quadrant abdominal pain when the cyst was 
identified again.  She underwent elective surgery in December 
1998 for the surgical treatment of left lower quadrant 
abdominal pain attributed to the preexisting left adnexal 
cystic mass that had not responded to medical management.  
The preexisting left ovarian cyst persisted during and 
subsequent to service.  There is no competent medical 
evidence offered of its pathological change during service.  
Additionally, the post-service VA medical opinion concluded 
that there was no evidence that the time in service either 
caused or contributed to the pathology found after service in 
December 1998.  The VA examiner specifically commented that 
the December 1998 surgery simply confirmed the pre-service 
pathology.  Therefore, evidence of worsening of the 
underlying condition (ovarian cystic disease), as contrasted 
to symptoms, has not been presented.  No competent medical 
opinion has been presented that concludes that the 
preexisting left ovarian cyst worsened in service or that the 
December 1998 surgery was in connection with any worsening in 
service of the preexisting condition. 

The only evidence to the contrary has been the appellant's 
sworn testimony before the Board.  Her testimony that she was 
entirely fine, did not have any ovarian abnormalities or 
persistent abdominal pain prior to joining the Navy is not 
competent in light of the pre-service private medical 
evidence that documented the left ovarian cystic disease and 
complaints of abdominal pain.  Therefore, in that the 
competent medical evidence that preexisting left ovarian 
cystic disease was not aggravated by service is not met by 
any competent evidence to the contrary, the preponderance of 
the evidence is against the claim and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).


ORDER

Service connection for the postoperative residuals of a left 
cystic ovary is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

